UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06383 Nuveen Michigan Quality Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:2/29 Date of reporting period:11/30/15 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Michigan Quality Income Municipal Fund (NUM) November 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 148.6% (99.4% of Total Investments) MUNICIPAL BONDS – 148.6% (99.4% of Total Investments) Consumer Staples – 4.7% (3.1% of Total Investments) $ 7,100 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/17 at 100.00 B– $ 6,554,720 Senior Lien Series 2007A, 6.000%, 6/01/34 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/18 at 100.00 BB– Series 2008A, 6.875%, 6/01/42 Total Consumer Staples Education and Civic Organizations – 15.1% (10.1% of Total Investments) Central Michigan University Board of Trustees, General Revenue Bonds, Refunding Series 2014, 10/24 at 100.00 Aa3 5.000%, 10/01/39 Conner Creek Academy East, Michigan, Public School Revenue Bonds, Series 2007, 11/16 at 100.00 B 5.250%, 11/01/36 Detroit Community High School, Michigan, Public School Academy Revenue Bonds, Series 2005, 2/16 at 100.00 B– 5.750%, 11/01/30 Grand Valley State University, Michigan, General Revenue Bonds, Refunding Series 2014B, 12/24 at 100.00 A+ 5.000%, 12/01/28 Michigan Finance Authority, Public School Academy Revenue Bonds, Detroit Service Learning 10/21 at 100.00 BB– Academy Project, Refunding Series 2011, 7.000%, 10/01/31 Michigan Higher Education Facilities Authority, Limited Obligation Revenue Refunding Bonds, Kettering University, Series 2001: 5.500%, 9/01/17 – AMBAC Insured 3/16 at 100.00 N/R 5.000%, 9/01/26 – AMBAC Insured 3/16 at 100.00 N/R Michigan Public Educational Facilities Authority, Charter School Revenue Bonds, American 12/17 at 100.00 N/R Montessori Academy, Series 2007, 6.500%, 12/01/37 Michigan State University, General Revenue Bonds, Refunding Series 2010C, 5.000%, 2/15/40 2/20 at 100.00 AA+ Michigan State University, General Revenue Bonds, Series 2013A, 5.000%, 8/15/41 8/23 at 100.00 AA+ Michigan Technological University, General Revenue Bonds, Refunding Series 2012A, 10/21 at 100.00 A1 5.000%, 10/01/34 University of Michigan, General Revenue Bonds, Series 2014A, 5.000%, 4/01/44 4/24 at 100.00 AAA Wayne State University, Michigan, General Revenue Bonds, Refunding Series 2008, 5.000%, No Opt. Call AA 11/15/35 – AGM Insured Wayne State University, Michigan, General Revenue Bonds, Series 2013A, 5.000%, 11/15/40 11/23 at 100.00 AA– Western Michigan University, General Revenue Bonds, Refunding Series 2011, 5.000%, 11/15/31 11/21 at 100.00 A1 Western Michigan University, General Revenue Bonds, Refunding Series 2013: 5.250%, 11/15/33 – AGM Insured 11/23 at 100.00 AA 5.000%, 11/15/39 – AGM Insured 11/23 at 100.00 AA Western Michigan University, General Revenue Bonds, Refunding Series 2015A: 5.000%, 11/15/40 5/25 at 100.00 A1 5.000%, 11/15/45 5/25 at 100.00 A1 Total Education and Civic Organizations Health Care – 21.2% (14.2% of Total Investments) Grand Traverse County Hospital Financial Authority, Michigan, Revenue Bonds, Munson 7/21 at 100.00 AA– Healthcare, Refunding Series 2011A, 5.000%, 7/01/29 Jackson County Hospital Finance Authority, Michigan, Hospital Revenue Bonds, Allegiance 6/20 at 100.00 AA Health, Refunding Series 2010A, 5.000%, 6/01/37 – AGM Insured Kent Hospital Finance Authority, Michigan, Revenue Refunding Bonds, Spectrum Health System, Refunding Series 2011C: 5.000%, 1/15/31 1/22 at 100.00 AA 5.000%, 1/15/42 1/22 at 100.00 AA Michigan Finance Authority, Hospital Revenue Bonds, Beaumont Health Credit Group, Refunding 8/24 at 100.00 A1 Series 2015A, 5.000%, 8/01/32 Michigan Finance Authority, Hospital Revenue Bonds, MidMichigan Health Credit Group, Refunding 6/24 at 100.00 A+ Series 2014, 5.000%, 6/01/39 Michigan Finance Authority, Hospital Revenue Bonds, Oakwood Obligated Group, Refunding Series 8/23 at 100.00 A1 2013, 5.000%, 8/15/31 Michigan Finance Authority, Hospital Revenue Bonds, Sparrow Obligated Group, Refunding Series 5/25 at 100.00 A+ 2015, 5.000%, 11/15/45 Michigan Finance Authority, Hospital Revenue Bonds, Sparrow Obligated Group, Series 2012, 11/22 at 100.00 A+ 5.000%, 11/15/42 Michigan Finance Authority, Revenue Bonds, Oakwood Obligated Group, Refunding Series 2012: 5.000%, 11/01/25 11/22 at 100.00 A1 5.000%, 11/01/26 No Opt. Call A1 5.000%, 11/01/42 11/22 at 100.00 A1 Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011, 12/21 at 100.00 AA– 5.000%, 12/01/39 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, Refunding Series 2009: 5.000%, 11/15/20 11/19 at 100.00 A– 5.750%, 11/15/39 11/19 at 100.00 A– Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Henry Ford Health 11/16 at 100.00 A– System, Series 2006A, 5.250%, 11/15/46 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 6/22 at 100.00 AA 2009C, 5.000%, 12/01/48 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 3/24 at 100.00 A1 Hospital Obligated Group, Refunding Series 2014D, 5.000%, 9/01/39 Total Health Care Housing/Multifamily – 4.3% (2.9% of Total Investments) Michigan Housing Development Authority, FNMA Limited Obligation Multifamily Housing Revenue 12/20 at 101.00 AA Bonds, Parkview Place Apartments, Series 2002A, 5.550%, 12/01/34 (Alternative Minimum Tax) Michigan Housing Development Authority, Limited Obligation Revenue Bonds, Breton Village Green 4/16 at 100.00 AA Project, Series 1993, 5.625%, 10/15/18 – AGM Insured Michigan Housing Development Authority, Limited Obligation Revenue Bonds, Walled Lake Villa 4/16 at 100.00 AA Project, Series 1993, 6.000%, 4/15/18 – AGM Insured Michigan Housing Development Authority, Multifamily Housing Revenue Bonds, Series 1988A: 3.375%, 11/01/16 (Alternative Minimum Tax) 2/16 at 100.00 AA 3.875%, 11/01/17 (Alternative Minimum Tax) 2/16 at 100.00 AA Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2006D, 5.125%, 2/16 at 100.00 AA 4/01/31 – AGM Insured (Alternative Minimum Tax) Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2010A, 10/20 at 100.00 AA 5.000%, 10/01/35 Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2012A-2, 4/22 at 100.00 AA 4.625%, 10/01/41 Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2012D, No Opt. Call AA 4.000%, 10/01/42 Total Housing/Multifamily Housing/Single Family – 0.9% (0.6% of Total Investments) Michigan Housing Development Authority, Single Family Homeownership Revenue Bonds, Series 6/20 at 100.00 AA+ 2010C, 5.500%, 12/01/28 (Alternative Minimum Tax) Michigan Housing Development Authority, Single Family Homeownership Revenue Bonds, Series 6/21 at 100.00 AA+ 2011A, 4.600%, 12/01/26 Total Housing/Single Family Tax Obligation/General – 38.9% (26.0% of Total Investments) Ann Arbor Public School District, Washtenaw County, Michigan, General Obligation Bonds, 5/22 at 100.00 Aa1 Refunding Series 2012, 5.000%, 5/01/29 Ann Arbor Public School District, Washtenaw County, Michigan, General Obligation Bonds, School No Opt. Call Aa2 Building & Site Series 2015, 5.000%, 5/01/24 Ann Arbor, Michigan, General Obligation Bonds, Court & Police Facilities Capital Improvement 5/18 at 100.00 AA+ Series 2008, 5.000%, 5/01/38 Battle Creek School District, Calhoun County, Michigan, General Obligation Bonds, Series 2007, 5/17 at 100.00 Aa1 5.000%, 5/01/37 – AGM Insured Byron Center Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2012: 4.000%, 5/01/32 5/21 at 100.00 AA– 4.000%, 5/01/33 5/21 at 100.00 AA– Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation 5/24 at 100.00 AA– Bonds, School Building & Site Series 2014, 5.000%, 5/01/39 Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation 5/17 at 100.00 Aa1 Bonds, Series 2007, 4.750%, 5/01/32 – NPFG Insured Charlotte Public School District, Easton County, Michigan, General Obligation Bonds, Refunding No Opt. Call AA– Series 2012, 5.000%, 5/01/20 Comstock Park Public Schools, Kent County, Michigan, General Obligation Bonds, School Building & Site, Series 2011B: 5.500%, 5/01/36 5/21 at 100.00 AA– 5.500%, 5/01/41 5/21 at 100.00 AA– Detroit-Wayne County Stadium Authority, Michigan, Wayne County Limited Tax General Obligation Bonds, Building Authority Stadium Refunding Series 2012: 5.000%, 10/01/20 – AGM Insured No Opt. Call AA 5.000%, 10/01/21 – AGM Insured No Opt. Call AA 5.000%, 10/01/22 – AGM Insured No Opt. Call AA 5.000%, 10/01/26 – AGM Insured 10/22 at 100.00 AA Grand Rapids and Kent County Joint Building Authority, Michigan, Limited Tax General Obligation Bonds, Devos Place Project, Series 2001: 0.000%, 12/01/25 No Opt. Call AAA 0.000%, 12/01/26 No Opt. Call AAA 0.000%, 12/01/27 No Opt. Call AAA 0.000%, 12/01/29 No Opt. Call AAA Grand Rapids, Michigan, General Obligation Bonds, Capital Improvement Series 2007: 5.000%, 9/01/24 – NPFG Insured 9/17 at 100.00 AA 5.000%, 9/01/27 – NPFG Insured 9/17 at 100.00 AA Kent County, Michigan, General Obligation Bonds, Limited Tax Series 2015, 5.000%, 1/01/34 1/25 at 100.00 AAA Kent County, Michigan, General Obligation Bonds, Refunding Limited Tax Series 2015, 1/25 at 100.00 AAA 5.000%, 1/01/31 Lake Saint Claire Clean Water Drain Drainage District, Macomb County, Michigan, General Obligation Bonds, Series 2013: 5.000%, 10/01/25 10/23 at 100.00 AA+ 5.000%, 10/01/26 10/23 at 100.00 AA+ Lincoln Consolidated School District, Washtenaw and Wayne Counties, Michigan, General 5/16 at 100.00 Aa1 Obligation Bonds, Series 2006, 5.000%, 5/01/25 – NPFG Insured Lowell Area Schools, Kent and Ionia Counties, Michigan, General Obligation Bonds, Series 2007, 5/17 at 100.00 Aa1 5.000%, 5/01/37 – AGM Insured Marshall Public Schools, Calhoun County, Michigan, General Obligation Bonds, Series 2007, 5/17 at 100.00 AA– 5.000%, 5/01/30 – SYNCORA GTY Insured Michigan State, General Obligation Bonds, Environmental Program, Refunding Series 2011A, 12/21 at 100.00 Aa1 5.000%, 12/01/22 Michigan State, General Obligation Bonds, Environmental Program, Series 2009A, 5/19 at 100.00 Aa1 5.500%, 11/01/25 Montrose School District, Michigan, School Building and Site Bonds, Series 1997, 6.000%, No Opt. Call Aa2 5/01/22 – NPFG Insured Muskegon Community College District, Michigan, General Obligation Bonds, Community Facility 5/24 at 100.00 AA Series 2013I, 5.000%, 5/01/38 – BAM Insured Muskegon County, Michigan, General Obligation Wastewater Bonds, Management System 1, Refunding Series 2015: 5.000%, 11/01/33 11/25 at 100.00 AA 5.000%, 11/01/36 11/25 at 100.00 AA Oakland Intermediate School District, Oakland County, Michigan, General Obligation Bonds, 5/17 at 100.00 Aaa Series 2007, 5.000%, 5/01/36 – AGM Insured Ottawa County, Michigan, Water Supply System, General Obligation Bonds, Series 2007: 5.000%, 8/01/26 (Pre-refunded 8/01/17) – NPFG Insured (UB) 8/17 at 100.00 Aaa 5.000%, 8/01/30 (Pre-refunded 8/01/17) – NPFG Insured (UB) 8/17 at 100.00 Aaa Parchment School District, Kalamazoo County, Michigan, General Obligation Bonds, Series 2007, 5/17 at 100.00 Aa1 4.750%, 5/01/36 – AGM Insured Plainwell Community Schools, Allegan County, Michigan, General Obligation Bonds, School 5/18 at 100.00 Aa1 Building & Site, Series 2008, 5.000%, 5/01/28 – AGC Insured Port Huron, Michigan, General Obligation Bonds, Refunding & Capital Improvement Series 2011: 5.000%, 10/01/31 – AGM Insured 10/21 at 100.00 AA 5.250%, 10/01/37 – AGM Insured 10/21 at 100.00 AA Port Huron, Michigan, General Obligation Bonds, Series 2011B: 5.000%, 10/01/31 – AGM Insured 10/21 at 100.00 AA 5.250%, 10/01/40 – AGM Insured 10/21 at 100.00 AA Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Refunding Series No Opt. Call AA– 2012, 5.000%, 5/01/19 Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/18 at 100.00 Aa1 5/01/33 – AGM Insured Royal Oak City School District, Oakland County, Michigan, General Obligation Bonds, Refunding No Opt. Call Aa2 Series 2014, 5.000%, 5/01/20 South Haven Public Schools, Van Buren County, Michigan, General Obligation Bonds, School 5/24 at 100.00 AA Building & Site, Series 2014A, 5.000%, 5/01/41 – BAM Insured South Haven, Van Buren County, Michigan, General Obligation Bonds, Capital Improvement Series 12/19 at 100.00 AA 2009, 5.125%, 12/01/33 – AGC Insured Trenton Public Schools District, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/18 at 100.00 Aa1 5/01/34 – AGM Insured Troy School District, Oakland County, Michigan, General Obligation Bonds, Refunding Series 5/25 at 100.00 AA 2015, 5.000%, 5/01/26 Van Dyke Public Schools, Macomb County, Michigan, General Obligation Bonds, School Building & Site, Series 2008: 5.000%, 5/01/31 – AGM Insured 5/18 at 100.00 Aa1 5.000%, 5/01/38 – AGM Insured 5/18 at 100.00 Aa1 Walled Lake Consolidated School District, Oakland County, Michigan, General Obligation Bonds, 11/23 at 100.00 Aa1 School Building & Site Series 2014, 5.000%, 5/01/40 Williamston Community School District, Michigan, Unlimited Tax General Obligation QSBLF Bonds, No Opt. Call Aa2 Series 1996, 5.500%, 5/01/25 – NPFG Insured Willow Run Community Schools, Washtenaw County, Michigan, General Obligation Bonds, Refunding 5/21 at 100.00 AA Series 2011, 4.500%, 5/01/31 – AGM Insured Total Tax Obligation/General Tax Obligation/Limited – 19.0% (12.7% of Total Investments) Grand Rapids Building Authority, Kent County, Michigan, General Obligation Bonds, Refunding Series 2011: 5.000%, 10/01/28 10/21 at 100.00 AA 5.000%, 10/01/30 10/21 at 100.00 AA 5.000%, 10/01/31 10/21 at 100.00 AA Grand Rapids Building Authority, Kent County, Michigan, Limited Tax General Obligation Bonds, No Opt. Call AA Series 1998, 5.000%, 4/01/16 Lansing Township Downtown Development Authority, Ingham County, Michigan, Tax Increment Bonds, 2/24 at 103.00 N/R Series 2013A, 5.950%, 2/01/42 Michigan Finance Authority, Local Government Loan Program Revenue Bonds, Detroit Regional Convention Facility Authority Local Project, Series 2014H-1: 5.000%, 10/01/20 10/19 at 100.00 AA– 5.000%, 10/01/24 10/23 at 100.00 AA– 5.000%, 10/01/25 10/24 at 100.00 AA– 5.000%, 10/01/39 10/24 at 100.00 AA– Michigan Finance Authority, Unemployment Obligation Assessment Revenue Bonds, Series 2012B, 7/16 at 100.00 AAA 5.000%, 7/01/22 Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA: 0.000%, 10/15/27 – AGM Insured 10/16 at 58.27 AA 0.000%, 10/15/28 – AGM Insured 10/16 at 55.35 AA 0.000%, 10/15/30 – NPFG Insured 10/16 at 50.02 Aa2 5.000%, 10/15/36 – NPFG Insured 10/16 at 100.00 Aa2 Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Refunding 10/25 at 100.00 Aa2 Series 2015-I, 5.000%, 4/15/38 Michigan State Trunk Line Fund Bonds, Series 2011: 5.000%, 11/15/24 11/21 at 100.00 AA+ 5.000%, 11/15/29 11/21 at 100.00 AA+ 5.000%, 11/15/31 11/21 at 100.00 AA+ 4.000%, 11/15/32 11/21 at 100.00 AA+ 5.000%, 11/15/36 11/21 at 100.00 AA+ Michigan State Trunk Line Fund Refunding Bonds, Refunding Series 2015, 5.000%, 11/15/22 No Opt. Call AA+ Michigan State, Comprehensive Transportation Revenue Bonds, Refunding Series 2015: 5.000%, 11/15/19 No Opt. Call AA+ 5.000%, 11/15/29 11/24 at 100.00 AA+ Total Tax Obligation/Limited Transportation – 3.8% (2.5% of Total Investments) Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Airport, No Opt. Call A Refunding Series 2011A, 5.000%, 12/01/21 (Alternative Minimum Tax) Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Wayne County Airport, Series 2012A: 5.000%, 12/01/23 No Opt. Call A 5.000%, 12/01/42 – AGM Insured 12/22 at 100.00 AA Total Transportation U.S. Guaranteed – 10.3% (6.9% of Total Investments) (4) Holly Area School District, Oakland County, Michigan, General Obligation Bonds, Series 2006, 5/16 at 100.00 Aa1 (4) 5.125%, 5/01/32 (Pre-refunded 5/01/16) – NPFG Insured Kalamazoo Public Schools, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/25 5/16 at 100.00 AA (4) (Pre-refunded 5/01/16) – AGM Insured Kent County, Michigan, Airport Revenue Bonds, Gerald R. Ford International Airport, Series 1/17 at 100.00 AAA 2007, 5.000%, 1/01/32 (Pre-refunded 1/01/17) Michigan Finance Authority, Hospital Revenue Bonds, Crittenton Hospital Medical Center, 6/22 at 100.00 N/R (4) Refunding Series 2012A, 5.000%, 6/01/39 (Pre-refunded 6/01/22) 35 Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011, 12/21 at 100.00 N/R (4) 5.000%, 12/01/39 (Pre-refunded 12/01/21) Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA: 0.000%, 10/15/30 (Pre-refunded 10/15/16) – NPFG Insured 10/16 at 50.02 AA– (4) 5.000%, 10/15/36 (Pre-refunded 10/15/16) – NPFG Insured 10/16 at 100.00 AA– (4) Michigan State Hospital Finance Authority, Hospital Revenue Bonds, MidMichigan Obligated 6/19 at 100.00 AA+ (4) Group, Series 2009A, 5.875%, 6/01/39 (Pre-refunded 6/01/19) – AGC Insured Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, St. John’s Health 5/16 at 100.00 Aaa System, Series 1998A, 5.000%, 5/15/28 – AMBAC Insured (ETM) New Haven Community Schools, Macomb County, Michigan, General Obligation Bonds, Series 2006, 5/16 at 100.00 Aa1 (4) 5.000%, 5/01/25 (Pre-refunded 5/01/16) – AGM Insured Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 8/19 at 100.00 A1 (4) Hospital Obligated Group, Refunding Series 2009W, 6.000%, 8/01/39 (Pre-refunded 8/01/19) Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 Aaa Hospital, Refunding Series 2009V, 8.250%, 9/01/39 (Pre-refunded 9/01/18) Thornapple Kellogg School District, Barry County, Michigan, General Obligation Bonds, Series 5/17 at 100.00 Aa1 (4) 2007, 5.000%, 5/01/32 (Pre-refunded 5/01/17) – NPFG Insured Troy City School District, Oakland County, Michigan, General Obligation Bonds, Series 2006, 5/16 at 100.00 Aa1 (4) 5.000%, 5/01/19 (Pre-refunded 5/01/16) – NPFG Insured Total U.S. Guaranteed Utilities – 13.8% (9.3% of Total Investments) Holland, Michigan, Electric Utility System Revenue Bonds, Series 2014A: 5.000%, 7/01/33 7/21 at 100.00 AA 5.000%, 7/01/39 No Opt. Call AA Lansing Board of Water and Light, Michigan, Steam and Electric Utility System Revenue Bonds, Series 2008A: 5.000%, 7/01/28 7/18 at 100.00 AA– 5.000%, 7/01/32 7/18 at 100.00 AA– Lansing Board of Water and Light, Michigan, Utility System Revenue Bonds, Tender Option Bond Trust 4700: 18.374%, 7/01/37 (IF) (5) 7/21 at 100.00 AA– 18.374%, 7/01/37 (IF) (5) 7/21 at 100.00 AA– Michigan Public Power Agency, AFEC Project Revenue Bonds, Series 2012A: 5.000%, 1/01/27 1/22 at 100.00 A2 5.000%, 1/01/43 1/22 at 100.00 A2 Michigan Public Power Agency, Revenue Bonds, Combustion Turbine 1 Project, Refunding Series 2011: 5.000%, 1/01/24 – AGM Insured 1/21 at 100.00 AA 5.000%, 1/01/25 – AGM Insured 1/21 at 100.00 AA 5.000%, 1/01/26 – AGM Insured 1/21 at 100.00 AA 5.000%, 1/01/27 – AGM Insured 1/21 at 100.00 AA Michigan Strategic Fund, Limited Obligation Revenue Refunding Bonds, Detroit Edison Company, No Opt. Call Aa3 Series 1991BB, 7.000%, 5/01/21 – AMBAC Insured Wyandotte, Michigan, Electric Revenue Bonds, Refunding Series 2015, 5.000%, 10/01/44 – 10/25 at 100.00 AA BAM Insured Total Utilities Water and Sewer – 16.6% (11.1% of Total Investments) Detroit, Michigan, Sewage Disposal System Revenue Bonds, Second Lien Series 2006A, 5.500%, 7/18 at 100.00 AA+ 7/01/36 – BHAC Insured Detroit, Michigan, Water Supply System Second Lien Revenue Bonds, Series 2006A, 5.000%, 7/16 at 100.00 AA 7/01/34 – AGM Insured Detroit, Michigan, Water Supply System Second Lien Revenue Refunding Bonds, Series 2006C, No Opt. Call AA 5.000%, 7/01/33 – AGM Insured Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Improvement & Refunding Series 2014: 5.000%, 1/01/32 1/24 at 100.00 AA+ 5.000%, 1/01/33 1/24 at 100.00 AA+ 5.000%, 1/01/34 1/24 at 100.00 AA+ 5.000%, 1/01/44 1/24 at 100.00 AA+ Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Series 2008, 5.000%, 1/01/38 1/18 at 100.00 AA+ Grand Rapids, Michigan, Water Supply System Revenue Bonds, Series 2009, 5.100%, 1/01/39 – 1/19 at 100.00 AA AGC Insured Michigan Finance Authority, Local Government Loan Program Revenue Bonds, Detroit Water & Sewerage Department Water Supply System Local Project, Refunding Senior Loan Series 2014D-1: 5.000%, 7/01/35 – AGM Insured 7/24 at 100.00 AA 5.000%, 7/01/37 – AGM Insured 7/24 at 100.00 AA Michigan Finance Authority, State Revolving Fund Revenue Bonds, Clean Water Series 2012: 5.000%, 10/01/31 10/22 at 100.00 AAA 5.000%, 10/01/32 10/22 at 100.00 AAA Michigan Finance Authority, State Revolving Fund Revenue Bonds, Clean Water Subordinate Refunding Series 2013: 5.000%, 10/01/19 No Opt. Call AAA 5.000%, 10/01/22 No Opt. Call AAA 5.000%, 10/01/25 10/22 at 100.00 AAA Michigan Finance Authority, State Revolving Fund Revenue Bonds, Clean Water, Refunding Series No Opt. Call AAA 2012, 5.000%, 10/01/20 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2004, 2/16 at 100.00 AAA 5.000%, 10/01/19 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2005, 2/16 at 100.00 AAA 5.000%, 10/01/19 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2010: 5.000%, 10/01/26 No Opt. Call AAA 5.000%, 10/01/30 No Opt. Call AAA 90 Michigan Municipal Bond Authority, Drinking Water Revolving Fund Revenue Bonds, Series 2004, 2/16 at 100.00 AAA 5.000%, 10/01/23 Michigan Municipal Bond Authority, Water Revolving Fund Revenue Bonds, Series 2007: 5.000%, 10/01/23 10/17 at 100.00 AAA 5.000%, 10/01/24 10/17 at 100.00 AAA North Kent Sewer Authority, Michigan, Sewer Revenue Bonds, Series 2006, 5.000%, 11/01/31 – 11/16 at 100.00 AA NPFG Insured Port Huron, Michigan, Water Supply System Revenue Bonds, Series 2011: 5.250%, 10/01/31 10/21 at 100.00 A 5.625%, 10/01/40 10/21 at 100.00 A Saginaw, Michigan, Water Supply System Revenue Bonds, Series 2008, 5.250%, 7/01/22 – 7/18 at 100.00 AA– NPFG Insured Total Water and Sewer $ 455,225 Total Long-Term Investments (cost $453,246,092) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 0.9% (0.6% of Total Investments) MUNICIPAL BONDS – 0.9% (0.6% of Total Investments) Tax Obligation/Limited – 0.9% (0.6% of Total Investments) $ 3,000 Grand Rapids and Kent County Joint Building Authority, Michigan, Limited Tax General Obligation No Opt. Call A-2 $ 3,000,000 Bonds, Devos Place Project, Variable Rate Demand Obligation, Tender Option Bond Trust 302, 0.140%, 12/01/31 (6) Total Short-Term Investments (cost $3,000,000) Total Investments (cost $456,246,092) – 149.5% Floating Rate Obligations – (2.0)% Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (48.8)% (7) Other Assets Less Liabilities – 1.3% Net Assets Applicable to Common Shares – 100% $ 325,948,128 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of November 30, 2015: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $— $— Short-Term Investments: Municipal Bonds — — Total $— $— Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable marketdiscount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent thatdifferences arise that are permanent in nature, such amounts are reclassified with in the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment;temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of November 30, 2015, the cost of investments was $449,753,089. Gross unrealized appreciation and gross unrealized depreciation of investments as of November 30, 2015, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect as of the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.6%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Michigan Quality Income Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:January 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:January 29, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:January 29,2016
